  
  

A091 (Rev. 11/1) SAS PoGihPact-00043-MCE Document 1 Filed 02/15/19 Pa

 

for the Le
Eastern District of California

249-+M

United States of America
Vv.
Case No.

JASON ARNOLD,
DAVID WHITE, and

 

 

. DISTRICT 6
RICT OF CANFORNI

 
 

  

ALICIA MCCOY SE A
Defendant(s) . ; LI ao

CRIMINAL COMPLAINT

I, Daniel M. Bryant the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of May 23, 2018 — February 5, 2019 in the county of Sacram¢nto in the

 

 

Eastern District of California , the defendant(s) violated:

Ss

Code Section Offense Descriptio

21 U.S.C. § 841(a)(1) Distribution of a Controlled Substance
21 U.S.C. § 846 Conspiracy to Distribute a Controlled Substance

This criminal complaint is based on these facts:

(see attachment)

XI Continued on the attached sheet.

rasa,

(

 

Qt MRE

ilainant’s sigh

Special Agent Daniel
Federal Bureau of Inv

pature

M. Bryant
estigation

 

Printed name and

Sworn to before me and signed in my presence.

vate: ZS/IAT 2 ARO CA Atk. he

title

ow)

 

Judge’s signaty

re

fagistrate Judge

 

 

City and state: Ucyasnev 4 Cy . | Carolyn K. Delaney, U.S.

Printed name and

 

title

 

 

 
Case 2:19-cr-00043-MCE Document 1 Filed 02/15/19 Page 2 of 27

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Daniel M. Bryant, having been duly sworn, do hereby depose and state the following:

|
I. INTRODUCTION AND AGENT BACKGROUND

1. Tama Special Agent with Federal Bureau of Investigation (“FBI”), presently
|

the Sacramento Field Office. I have been employed as a Special Agent since January

the course of my employment with the FBI, I have conducted or been invo
criminal investigations to include, but not limited to violations involving pi

collar, violent crime, organized crime and cybercrime.

2. Ihave attended more than 1,000 hours of training in various aspect
investigation, and I have attended classes and seminars dealing specifically

investigative techniques and cyber-related crime. Asa Special Agent with

 

include the investigation of criminal violations as proscribed by 21 U.S.C

trafficking) and 21 U.S.C § 846 (drug conspiracy). Moreover, as an FBI Special Age
“Federal Law Enforcement Officer,” authorized to investigate violations of the laws «

United States and to execute search and seizure warrants issued under the authority o

States.

3.

state laws including, but not limited to, narcotics trafficking, money launde

I have conducted and participated in criminal investigations for vio

and other organized criminal activity. I have prepared, executed, and assi
search and arrest warrants. I have also conducted and participated in crimi
interviews of witnesses and suspects. I am familiar with the formal methoc
investigations, including, electronic surveillance, visual surveillance, gener

witnesses, search warrants, confidential informants, the use of undercover

financial records. I have participated in investigations of organizations inv

manufacture, distribution, and possession with intent to distribute controlle

ved in mo

in in num|

lublic corru

s of crimini

assigned to
2001. In
re than 100

ption, white

lal

y with financial

FBI, part o
§ 841 (nar

ring, fireat

al and adj

tal question

agents, and

d substance

olved in th

f my duties
otics

int, lama
bf the

f the United

lations of federal and

rms, fraud,
erous

ministrative

ds of illegal narcotics

hing of
analysis of
e

CS.

 

 

 
Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 3 of 27

il. PURPOSE

4. The facts in this Affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This Affidavit
to show that there is sufficient probable cause for the requested arrest warrants and d

forth all of my knowledge about this matter. Rather, I make this affidavit in support ¢

application for a criminal complaint and arrest warrants for:
a. JASON ARNOLD;
b. DAVID WHITE; and

ALICIA MCCOY,

For violations of:

c.

a.

b.

WW. OVERVIEW

5. During this investigation, federal law enforcement officers obtained
probable cause to believe that JASON ARNOLD, DAVID WHITE, and Al
selling heroin on the darkweb. In doing so, JASON ARNOLD, DAVID W

MCCOY are:

a. Distributing controlled substances.

i. Under 21 U.S.C. § 841(a)(1), “it shall be unlawful

knowingly or intentionally to manufacture, distribu

possess with intent to manufacture, distribute, or dispense, a ¢

substance.”
b. Conspiring to distribute controlled substances.

i. Under 21 U.S.C. § 846, “any person who attempts

commit any offense defined in this subchapter shal

same penalties as those prescribed for the offense, 1

which was the object of the attempt or conspiracy.’

2

Title 21 US.C. § 841(a)(1) (Distribution of a Controlled Substance);
Title 21 U.S.C. § 846 (Conspiracy to Distribute a Controlles

l evidence

the commi

>

 

1 Substanc

LICIA MC
HITE, and

for any pet

ite, or disp

or conspire

I be subjec

is intended
bes not set

of an

Cv
>

establishing
COY are
ALICIA

son
nse, Or

ontrolled

s to
t to the

ssion of

 

 

 
Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 4 of

IV. TECHNICAL BACKGROUND |

27

6. Digital currency (also known as crypto-currency) is generally defined as an electronic-

sourced unit of value that can be used as a substitute for legal tender (i.e. currency created and

regulated by a government.) Digital currency exists entirely on the Internet and is nat stored in

any physical form. Digital currency is not issued by any government, bank, or company and is

instead generated and controlled through computer software operating on a decentralized peer-

to-peer network. Digital currency is not illegal in the United States and may be used/for

legitimate financial transactions. However, digital currency is often used for conducting illegal

transactions, such as the sale of controlled substances.

7. Bitcoin is a type of digital currency. As of February 15, 2019, one|Bitcoin is

worth

approximately $3,566. Bitcoin payments are recorded in a public ledger that is maintained by

peer-to-peer verification and is thus not maintained by a single administrator or entity.

Individuals can acquire Bitcoins either by “mining” or by purchasing Bitcoins from other

individuals. An individual can “mine” for Bitcoins by allowing his/her computing pdwer to be

used to confirm the cryptographic integrity of transactions on a cryptocurrency’s pub
(referred to as a blockchain). Individuals are rewarded for this by being gi ven newly

Bitcoins.

lic ledger

created

8. An individual can send and receive Bitcoins through peer-to-peer digital transactions or

by using a third-party broker. Such transactions can be done on any type of computer, including

laptop computers and smart phones.

9.  Bitcoins can be stored in digital “wallets.” A digital wallet essentially stores the access

code that allows an individual to conduct Bitcoin transactions on the public ledger. To access

Bitcoins on the public ledger, an individual must use a public address (or “public key?) and a

private address (or “private key.”) The public address can be analogized to an account number

while the private key is like the password to access that account.

10. Even though the public addresses of those engaging in Bitcoin transactions are recorded

on the public ledger, the true identities of the individuals or entities behind the public

are not recorded. If, however, a real individual or entity is linked to a public address,
3

 

addresses

it would be

 

 
 

 

Case 2:19-cr-00043-MCE Document 1 Filed 02/15/19 Page 5 of 27

possible to determine what transactions were conducted by that individual or entity. |

transactions are, therefore, described as “pseudonymous,” meaning they ate partially

Bitcoin

anonymous.

11. Through the dark web or darknet, i.e. websites accessible only through encrypted means,

individuals have established online marketplaces, such as the Silk Road, for narcotics and other

illegal items. These markets often only accept payment through digital currencies, such as

Bitcoin. Accordingly, individuals involved in selling narcotics on the darknet, and th

payment in cryptocurrency, need to sell their cryptocurrency in exchange for legal tet
12. Dark web sites, such as Silk Road, AlphaBay, Wall Street, and Dream, operat
Onion Router” or “TOR” network. The TOR network (“TOR”) is.a special network
computers on the Internet, distributed around the world, that is designed to conceal th
Internet Protocol (“IP”) addresses of the computers accessing the network, and, there
locations and identities of the network’s users. TOR likewise enables websites to ops
network in a way that conceals the true IP addresses of the computer servers hosting
Such “hid

services” operating on TOR have complex web addresses, which are many times gen

websites, which are referred to as “hidden services” on the TOR network.

computer algorithm, ending in “.onion” and can only be accessed through specific we

 

software designed to access the TOR network.

V. FACTS ESTABLISHING PROBABLE CAUSE
A. Exploratory purchases of heroin

i. First Undercover Purchase

13. On or about May 23, 2018, case agents accessed the Dream Market via the T

and browsed items for sale from the vendor moniker SICKNES SVERSION?. Dream

darkweb marketplace that offers the sale of illegal goods and services. It only accepts

cryptocurrency and is overt in its criminal nature.

14. Under the terms and conditions of the vendor, SICKNESS VERSION2 stated “

account (“sickness”) was hacked. We are starting a new one, hence the version 2.”

4

lus receiving

nder.

e on “The
of

le true

by, the
erate on the
the

en

erated by a

tb browser

OR network
Market is a

payment in

Our original

Case agents

 

 
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 6 of 27

then completed a purchase of 5 grams of “PURE GUNPOWDER HEROIN (UNCUT).” Case
agents requested the parcel to be shipped to a USPIS-controlled location in the Eastern District of
California. At the time of the purchase, SICKNESSVERSION2 claimed to ship from the United
States. |

15. On the SICKNESSVERSION2 vendor page on Dream Market, the vendor states that
“we take pride in the fact our products are uncut ... [w]e are fortunate to get our product direct
from the source, as it is imported from South America.” SICKNESSVERSION2 lists for sale the
following products: “pure gun powder heroin” ranging from .5 grams to 20 grams per order and
“uncut ice” (referring to crystal methamphetamine) ranging from 1 grams to 20 grams per order.
Though its listed prices for heroin vary per listed item for sale, SICKNESS VERSION? charges

around $90 per gram, with discounts given for larger orders, as shown below:

  

PURE GUN POWDER HEROIN (UNCUT) 1/4g PURE GUN POWDER HEROIN (UNCUT) 1/2G

60.0102 60.0175
PURE GUN POWDER HEROIN (UNCUT) 1G PURE GUN POWDER HEROIN (UNCUT) 1.5

60.0262 60.0364

  

16. In the reviews section for SICKNESSVERSION2 on Dream Market, each transaction is
automatically populated with a review and an associated date and price. If the customer does not
enter a review, the review states “[e}]nter your comments here.” At the time of this undercover
purchase, SICKNESS VERSION2 had approximately 170 reviews with a 4.81 (out of 5) star rating.
The majority of customer reviews for SICKNESSVERSION2 are positive and indicate that the

vendor is reliable, as show below:

 
 

 

Case 2:19-cr-00043-MCE Document 1 Filed 02/15/19 Page 7 of 27

1d 21h # s@ x ~ Enter your comments here
Ad = % = w@ w Thanks for all your help!
You are stupid if you are ordering the BIG H from anyone else. SV2

 

p...¥ ~B0.02
j..-y ~B0.0012

ue de ie de ~, 1S always On point, they have the sweetest stealth in the game and .
1d 12h wx we % they always ship within 24hours of marking received. Long time with g-.-X ~B0.05
this crew and they have set a new bar for the DM.
*e* Just got itl! Dark gun powder.. total fire as usual!!! Ordered on -
monday at 1pm CST, and | had it Wednesday before noon. less
Ad 3% w @ than 36 hours TOR2DOOR. SV2 is the BEST vendor forHonDM. m...r ~|/BO.01
Order in good faith. They have my gratitude and respect. i'll prb
arder more today! !****
2d 12h 3 # w ww se Always always on point. Most reliable. M...1 ~IB0.06
12:01 ww ww we @ Enter your comments here h...2 ~IBO.3
2d 0h w wt ve we or Enter your comments here C...4 ~i80.05
Got this in the exact same process and time frame as if | ordered
2d 0h se ve wr vw w 19. These guys are the best, product is the best i'm currently C...4 ~§0.3
coming across on the DM
5d sw S¢ we wr wr Enter your comments here e...k ~}80.02
2d 15h w sk 9x wr se Amazing stealth, great product, great prices. My new fave ff... ~|B0.07
5d sw w wow # Enter your comments here / p...S ~/BO.05
5d sw s se @& w FE for trusted vendor! Dude always comes through h...1) ~B0.07
17. According to postal records, on or about May 25, 2018, the parcel related to this

purchase was mailed by someone acting on behalf of SICKNESS VERSION2 accomy
tracking number 9405 5016 9932 0155 7645 77. The parcel had a USPS acceptance

route scan listed as Phoenix, Arizona.

18. On or about June 12, 2018, the parcel was delivered to the USPIS-controlled
and was opened by case agents. There was no sender name listed on the parcel. Insic
parcel were four packages of “Haribo” Gold gummy bears. Concealed within one of
packages of gummy bears was a small silver foil pouch marked with the number “5.”
~ foil pouch was a small clear Ziploc baggie which contained a black tar like substance
agents field tested the black tar like substance. The black tar like substance field test
for heroin. The weight of the heroin, including the baggie was determined to be 6 gerd

ii, Second Undercover Purchase

19. On or about July 25, 2018, case agents accessed the Dream Market on the T
and browsed items for sale from the vendor moniker SICKNESSVERSION2. Case
completed a purchase of 10 grams of “PURE GUNPOWDER HEROIN (UNCUT).”
requested the parcel to be shipped to a USPIS-controlled location in the Eastern

6

panied with

or first en

location

tle the

the

Inside the
| Case

rd positive

11S.

OR network
agents then
Case agents

District of

 

 
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 8 of 27

California. At the time of the purchase, SICKNESSVERSION2 had approximately
with a 4.80 (out of 5) star rating. !

|

20. On or about July 25, 2018, under the terms and conditions of the

940 reviews

vendor site,

SICKNESSVERSION2 stated, “**We are back from vacation and ready to roll so order away**.”

The SICKNESSVERSION2 vendor site was on “vacation” mode from sometime on or about June

12, 2018 to on or about July 25, 2018.

21. On or about July 27, 2018, the parcel related to the purchase was mailed by s
acting on behalf of SICKNESSVERSION2 accompanied with tracking number
EM061828731US. .

22. On or about July 28, 2018, the parcel was delivered to the USPIS-controlled
was opened by case agents. The sender name on the parcel was listed as “Sweets for
2309 E Loyola Dr. Tempe, AZ 85282”. Based on open source internet search, along

source databases, I determined the business name on the package to be fictitious.

23. On or about August 6, 2018, case agents opened the parcel. Inside the parcel:
packages of Haribo Gold gummy bears. Concealed within two of the packages of gut
were small silver foil pouches marked with the number “5 (10)”. Inside both of the fe
was a small clear Ziploc baggie that contained a hard compacted brown powdery sub:

appearing to be heroin. The weight of the suspected heroin, including the baggie, wa

iii. Third Undercover Purchase

24. On or about October 17, 2018, case agents accessed the Dream Market a
network and browsed items for sale from the vendor moniker SICKNESSVERSI
agents then completed a purchase of 5 grams of “PURE GUNPOWDER HERION
Case agents requested the parcel to be shipped to a USPIS-controlled location in |
District of California. At the time of the purchase, SICKNESSVERSION2 had ap}
1,800 reviews with a 4.85 (out of 5) star rating.

25. On or about October 18, 2018, the parcel related to the purchase was mailed b

SICKNESS VERSION2 accompanied with tracking number EL827488014US.

omcone

location and

my Sweet

with open

were five
mmy bears
pil pouches
stance

5 11 grams.

n the TOR
DN2. Case
UNCUT).”
the Eastern

broximately

y

 

 
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 9 of

27

26. On or about October 22, 2018, the parcel was delivered to the USPIS-controlled location

and was opened by case agents. The sender name on the parcel was listed as “Hays Sweeties

4314 Nth 35th Ave., Phoenix AZ 85017.” Based on open source internet search, along with

open source databases, I determined the business name on the package to be fictitious. Inside the

parcel were three packages of “Haribo Gold” gummy bears. Concealed within one of the

packages of gummy bears was a small silver foil pouch marked with the number “‘5.’
foil pouch was a small clear Ziploc baggie that contained a dark brown substance. T
field tested positive heroin. The weight of the heroin, including the baggie, was dete
6 grams. |

iv. Fourth Undercover Purchase

27. On or about December 18, 2018, case agents accessed the Dream Market

network and browsed items for sale from the vendor moniker SICKNESSVERSI

agents then completed a purchase of 20 grams of “PURE GUNPOWDER HERION
Case agents requested the parcel to be shipped to a USPIS-controlled. location in

District of California. At the time of the purchase, SICKNESSVERSION2 had ap

2,300 reviews with a 4.86 (out of 5) star rating.

28. On or about December 20, 2018, the parcel related to the purchase was maile

Inside the
he substance

tmined to be

on the TOR
ON2. Case
(UNCUT).”
the Eastern

proximately

d by

someone working on behalf of SICKNESS VERSION2 accompanied with tracking number

EM095034801US.

29. On or about December 22, 2018, the parcel was delivered to the USPIS-contr

location and was opened by case agents. The sender name on the parcel was listed as

olled
“Chirs

Candyz 2324 S Dobson Ave Chandler AZ 85286.” Based on open source internet searches,

along with open source databases, I determined the business name on the package to be

fictitious. Inside the parcel were two packages of “Haribo Gold” gummy bears that had been cut

in half and taped together in the middle to look like one larger bag. Concealed within

packages of gummy bears was a small silver foil pouch marked with the number “2- 1

the
(0’s (20).”

Inside the foil pouch were two small clear, nearly identical Ziploc baggies, both marked in red

with “10 (2).” Each baggie contained a dark brown granular and chunky substance appearing to

be heroin. The weight of the heroin, including the baggie, was determined to be 22 grams in

 

 
 

Case 2:19-cr-00043-MCE Document 1 Filed 02/15/19 Page 10 of

27

total (11 grams each). A small sample of the brown substance was removed from one of the

baggies and field tested positive for heroin.

30. As of February 15, 2019, SICKNESSVERSION2 has 2,950 completed transactions on

Dream Market with an average vendor rating of 4.88 out of 5. The majority of product listings

on the SICKNESSVERSION?2 vendor page are for heroin. SICKNESSVERSION2 also has

listings for “ice,” i.e. crystal methamphetamine.

B. United States Postal Records

31. Case agents analyzed tracking number 9405 5016 9932 0155 7645 77 using USPS

records and determined that the tracking number was part of an online purchase of a group of

100 prepaid USPS Priority Mail shipping labels purchased on or about May 15, 2018.

The

parcels were purchased by customer “jasoncka23.”. The Internet Protocol (“IP”) address used to

make the purchase was 98.165.31.245. The customer number and account was further identified
in USPS system as belonging to “JASON ARNOLD” with addresses of the 1411 S. Cholla
Place, Chandler, Arizona 85286 (referred to hereafter as the “ARNOLD RESIDENCE”) and 590
N Alma School Rd., Ste. 12 B Chandler, AZ 85224 (referred to hereafter as the “ARNOLD

BUSINESS”); contact telephone 480-570-5759; email address of jason.cka23@gmail

another user name of “jason.cka23.”

32. The same USPS customer profile also showed that this online purchase was p

.com; and

aid by

“Damaged Ink Tattoo and Body Piercing” (referred to hereafter as “DAMAGED”) me a linked

PayPal account. On or about May 16, 2018, according to UPSP records, the online p

rchase was

processed and shipped to the name of JASON ARNOLD or DAMAGED to the ARNOLD

RESIDENCE. Further, the ARNOLD USPS account requested that the labels be prep

rinted with

a return address listed as JEFF JOHNSON, “5151 E Washington St. Phoenix, AZ 85034.” On or
about May 18, 2018, the order of prepaid labels was delivered to ARNOLD RESIDENCE.

33. Analysis on the group of 100 prepaid labels showed the following:

a. Approximately 98 of the labels entered the mail system. All 98 entered the mail

system from Arizona, including from the cities of Phoenix, Tempe, Chi

9

andler, and

 

 
Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 11 of

mailing destination addresses throughout the United States.

Specifically, case agents identified the following:

across the United States and internationally;

in a similar manner as the second and third undercover heroin package
above, such as using the terms, “Sweets for my Sweet”; “Candy Store
Tooth”; “Sweet Designs”; “Netties Sweet Emporium’; “Hays Sweetie

Sweets”; “Ware’s Sweets Emporium”; and “D&A Sweet Emporium”;

Ce Approximately $11,162 in USPS purchase orders of batch tracking nut
USPS stamps.

35. In addition to the above USPS purchases made by ARNOLD, case agents
USPS “ClicknShip” account belonging to ARNOLD. In the ClicknShip account,

 

27

Mesa. Of the 98 labels, approximately 95 had full and/or partial destination

address location information. Of these 95, there were approximately 86 different

34. In addition, USPS records showed another approximately 1000 labels connected to
ARNOLD and his USPS accounts from approximately April 9, 2018 to November 27, 2018.

a. Approximately 1,000 packages entered the U.S. mail system to destinations

b. Approximately 93 labels had the same or similar return address information listed

s described
*; “Sweet

*; ““Haribos

mbers and

identified a

case agents

observed the same return address utilized on the previous labels, the same customer email address

described above, and the same method of payment (i.e. a Paypal account linked to

ARNOLD).

Postal Inspectors identified that between May 11, 2018 and June 15, 2018 the ClicknShip account

shipped over 130 parcels, including to France, Canada, Bangladesh, Australia and Ne

w Zealand.

36. In addition, USPS records show that ARNOLD’s linked USPS accounts had a similar
period of inactivity to the “vacation” mode for SICKNESS VERSION2 described aboye between

the dates of on or about June 15, 2018 to on or about July 26, 2018.

37. On or about December 10, 2018, USPIS received information from a USPS employee at
post office located in or around Gilbert, Arizona. The USPS employee stated that around 8:53

10

 

 
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 12 of 27

am, an individual, later identified as DAVID WHITE purchased approximately $100 worth of
Sleeping Bear Dunes Priority Express stamps. On the same day, another USPS employee
collected mail from the blue collection box at the same location between 9:00 am and 10:00 am.
The employee collected approximately 10 Priority Express packages with the Sleeping Bear
Dunes stamps affixed to each one. The mailings were addressed to various cities arqund the U.S.
and the names listed on each return addresses were labeled either “Chris’ Candyz” or “Chris’s

Candy’s.”

38. On or about December 10, 2018, WHITE returned to the same post office and purchased
approximately $300 worth of Sleeping Bear Dunes Priority Express stamps. After the purchase,
a USPS employee saw WHITE enter a 2008 dark color Dodge Charger, Arizona license plate
KJ0775, bearing Vehicle Identification Number (“VIN”) 2B3LA53H18H328626 (referred to
hereafter as “SUBJECT VEHICLE 1”). SUBJECT VEHICLE | is registered to Elsie Matthews
and Tami Soldevere, the mother of ARNOLD’s girlfriend, Chantal Soldevere.

 

39. On or about December 12, 2018, WHITE returned to the same Gilbert post office
location and attempted to purchase more Sleep Bear Dunes Priority Express stamps, but his

credit card was declined. At the time of the attempted purchase, WHITE signed the receipt with

the name “David.”

40. USPIS provided surveillance photographs of the person (WHITE) purchasing the

Sleeping Bear Dunes Priority Express stamps.

ll

 

 
Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 13 of 27

 

41. A Facebook page belonging to a person named “Dave White” listed the Facebook
accounts of ARNOLD and Chantal Soldevere as a “friend.”” Photos of “David White” on this
Facebook account (one of which is show below) appears to match the individual show in the

USPS surveillance photographs shown and described above.

 

42. In addition, case agents reviewed an inmate photograph for “David L. White” and Ww
compared this photograph to USPS surveillance. The inmate photograph for “David L. White” ne of
12 SW Mua wits Preuimrdly incor tet
wm Ari vena.

 
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 14 of

27

appeared to be the same person from the USPS surveillance photographs show and described

above.

43. On or about December 12, 2018, a USPIS agent saw an incoming parcel fron
Fargo at the Gilbert Post Office going to “David Lee White,” at ARNOLD’S address
Cholla Pl, Chandler, AZ 85286.

n Wells

at 1411S.

44, From on or about December 3, 2018 to on or about December 19, 2018, a bank debit

card ending in 2932 was used by WHITE to purchase approximately $1,780 worth of
stamps. In addition, case agents identified at least 29 packages with accompanied tra
numbers tied to WHITE that lists “CHRIS’ CANDYZ,” or “CHRIS’S CANDYZ?” as
to destinations throughout the United States.

45. On or about December 26, 2018, a US Postal employee in Arizona advised c

that a female customer attempted to purchase 12 Sleeping Bear Dunes Express mail §

employee observed the woman exit a black Dodge Charger and then enter the post of

Further, the employee stated that the woman left the post office, then returned to the $

Dodge Charger.

46. According to the same employee, after the woman returned to SUBJECT VE

hn

USPS
cking

the sender

Ase agents
tamps. The
fice.

same black

HICLE 1,a

person matching the description of WHITE exited the driver’s side and dropped several items

into a blue postal collection box just outside the front lobby door at the Post Office. \

Within

minutes of this drop off, a US Postal employee pulled the items from the postal collection box

and saw several mailings which listed “Chris’s Candy’s” and “Sweet Tooth” as the sender with

the same return address of “3939 Potter Rd., Phoenix, AZ 85050.”

47. In addition, the employee noted that affixed to each of the items were Sleepir|

Dunes Express stamps. The employee described the female as very short. Maricopa

booking information for ALICIA MCCOY listed her height as 5’0.”. Further, after re

social media pictures of WHITE’s girlfriend, ALICIA MCCOY, and Maricopa Count

g Bear
County

viewing

y booking

photographs of ALICIA MCCOY, the US Postal employee positively identified ALICIA

MCCOY as the female who purchased postage on or about December 26, 2018.

C. Methods and Means of Using the United States Mail
13

 

 
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 15 of 27

48. Based on my experience, training, and discussions with other law enforcement officers
experienced in drug investigations, I know that certain indicators exist when persons use the
United States Mail to ship controlled substances from one location to another. Indicators for
parcels that contain controlled substances and/or proceeds from controlled substances include,

but are not limited to, the following:

a. Itis common practice for shippers of the controlled substances to use Express
Mail and Priority Mail because the drugs arrive at the destination more quickly
and on a predictable date. Express Mail and Priority Mail, when paired with a
special service such as delivery confirmation, allow traffickers to monitor the
progress of the shipment of controlled substances. Traffickers pay for the benefit
of being able to confirm the delivery of the parcel by checking the Postal Service
Internet website and/or calling the local post office.

b. Packages containing controlled substances or proceeds have, in many instances, a
fictitious return address, incomplete return address, no return address, la return
address that is the same as the addressee address, or a return address that does not
match the place from which the parcel was mailed. These packages are also
sometimes addressed to or from a commercial mail receiving agency ¢. g., Mail
Boxes Etc.). A shipper may also mail the parcel containing controlled substances
from an area different from the return address on the parcel because: (1) the return
address is fictitious or (2) the shipper is attempting to conceal the actual location
from which the parcel was mailed. These practices are used by narcotics
traffickers to hide from law enforcement officials the true identity of the persons
shipping and/or receiving the controlled substances or proceeds. |

 

c. Individuals involved in the trafficking of controlled substances through the United
States Mail will send and receive Express or Priority mailings on a more frequent
basis than a normal postal customer. Drug traffickers use Express Mail and
Priority Mail at a higher rate due to their frequent exchanges of contro led

substances and the proceeds from the sale of these controlled substances.

d. In order to conceal the distinctive smell of controlled substances from harcotics
detection dogs, these packages tend to be wrapped excessively in bubble-pack and
wrapping plastic, and are sometimes sealed with the use of tape around all seams.
In addition, the parcels often contain other smaller parcels which are carefully
sealed to prevent the escape of odors. Perfumes, coffee, dryer sheets, tobacco, or
other substances with strong odors are also sometimes used to mask the odor of
the controlled substances being shipped. Drug traffickers often use heqt/vacuum

|
14 |
|

 
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 16 of 27

sealed plastic bags, and/or re-sealed cans in an attempt to prevent the escape of
orders.

D. Open Source/Social Media

49. Open source databases and/or queries, indicate that ARNOLD operates DAMAGED out
of a storefront located at 590 N. Alma School Rd., STE 12B, Chandler, AZ 85224 (the
ARNOLD BUSINESS).

50. Open source analysis on the email account jason.cka23@gmail.com and phone number
480.570.5759 yielded multiple social media accounts tied to ARNOLD. Those accounts had
references to ARNOLD, DAMAGED, and words similar to SICKNESSVERSION2, such as
“sikness23”; “Big Sickness”; “sick”; and “2sickmade3.” In addition, ARNOLD has the word
“SICK” tattooed on his neck.

51. According to open source queries, the IP address of 98.165.31.245 is tied to the

geographical location of Chandler, Arizona.

52. According to their social media postings, ARNOLD and Chantal Soldevere are engaged.
In addition, according to their social media postings, WHITE and ALICIA MCCOY are ina

relationship.
E. Coinbase Records

53. On or about July 12, 2018, Coinbase, Inc. provided customer account information for —
JASON ARNOLD to case agents. As background, Coinbase is a large cryptocurrency exchange
company. A review of the information provided to Coinbase indicates that ARN: OLD opened his
Coinbase account on December 4, 2017. The account opening records contained the Following

information:

a. Name: Jason Armold;

b. User ID: ending in 2b1e9b96;

15
 

Case 2:19-cr-00043-MCE Document 1. Filed 02/15/19 Page 17 of 27

Cc.

Email: jason.cka23(@gmail.com:

Street/Billing Address: 590 North Alma School Rd., #12B, Chandler, AZ (the

ARNOLD BUSINESS);

Phone number: (480) 570-5759;
|
|

Linked bank account: Wells Fargo number 3408142424 |

ARNOLD self-identified his bank name or nickname with in the Coinbase system
as “Wells Fargo — Sickness”.

54. The overall pattern of activity on the account was that ARNOLD received Bitcoin into

|
the account from external addresses and anonymous sources; he then sold Bitcoin to Coinbase in

exchange for US currency; and then transferred the US currency to his linked Wells Fargo bank

account ending in 2424, specifically: a, |

a.

Between December 7, 2017 and July 9, 2018, ARNOLD’s Coinbase account
received approximately 20 Bitcoin and sold over 20 Bitcoin in exchange for
approximately $143,000 that was then transferred to ARNOLD’s linked Wells
Fargo bank account ending in 2424;

Between March 30, 2018 and June 12, 2018, ARNOLD received at ledst six

Bitcoin transfers from external addresses totaling approximately $9,288.

On or about May 23, 2018, ARNOLD made an electronic withdrawal to the
linked Wells Fargo bank account ending in 2424 for approximately $3}187 (this is

around the same date of the first undercover purchase, described above);

After on or about July 9, 2018, ARNOLD’s Coinbase account does not appear to

have any further activity and the account closed.

 

t
}

55. In December 2018, Coinbase provided customer account information to case agents for

Soldevere to case agents. A review of the information indicated that Soldevere opened a

16 |

i
|
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 18 of 27

Coinbase account ending in 9b8ee31 on or about July 12, 2018 (which is around the same time
period that ARNOLD stopped using his Coinbase account, as described above) with the

following information:

a. Name: Chantel Soldevere;

b. Street Address: 1411 South Cholla Place, Chandler, AZ (ARNOLD |
RESIDENCE); |

c. Occupation: Bartender at Gringos;

d. Wells Fargo linked bank account number 2498572680.

56. The overall pattern of activity on the account was that Soldevere received Bitcoin into
, ij
the account; she then sold it to Coinbase in exchange for US currency; and then she withdrew the

US currency to her connected Wells Fargo bank account ending in 2680, specifically:

a. Between July 14, 2018 and October 28, 2018, Soldevere’s received approximately
19 Bitcoin transfers and sold approximately 19 Bitcoin, for approximately
$128,885, which was then transferred to Soldevere’s linked Wells Fargo bank

account ending in 2680;

:

b. On or about July 25, 2018, Soldevere made electronic withdrawals of :
approximately $8,000 and $2,320 to the linked Wells Fargo bank account ending
in 2680 (this is around the same date of the second undercover purchase, as

described above);

¢. Onor about October 20, 2018, Soldevere made electronic withdrawals, of
approximately $2,636 and $3,551 to the linked Wells Fargo bank account ending
in 2680 (this is around the same date of the third undercover purchase, as

described above);

d. On or about October 28, 2018, Coinbase closed the account for suspicious
activity.

17

 
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 19 of 27

57. In December 2018, Coinbase, Inc. provided customer account information to case agents
for DAVID WHITE. The account was opened on or about September 19, 2018 and had the

following associated information: |
a. Name: David White;
b. User ID: ending in 23117b9;

c. Email: bigdadal323(@gmail.com: | .

d. Street/Billing Address: 1411 S Cholla Pl, Chandler, AZ 85286 (ARNOLD
RESIDENCES);

e. Phone number: (480) 313-5693; (480) 329-6147;

f. Linked bank account: Bank of America number 457039618870.

58. The account record showed that from on or about November 12, 2018 to on or about
December 26, 2018 the account sold approximately 12.693 Bitcoin to Coinbase in exchange for
approximately $54,803 in U.S. currency, which was then transferred to WHITE’s linked Bank of

America account ending in 8870.

59. In December 2018, Coinbase, Inc. provided customer account information to|case agents

for ALICIA MCCOY. The account was opened on or about November 21, 2018 and|had the

 

following associated information:
a. Name: Alicia McCoy;
b. User ID: ending in 094511; !

c. Email: amccoyl1111@yahoo.com:

18

 
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 20 of 27

d. Street/Billing Address: 1411 S Cholla Pl, Chandler, AZ 85286 (ARNOLD
RESIDENCES);

e. Phone number: (602) 551-9123;

f. Linked bank account: Bank of America number 457039903 831.

60. Account records showed that from on or about November 24, 2018 to on or about
January 14, 2019 ALICIA MCCOY sold approximately 13.285 in Bitcoin to Coinbase in
exchange for approximately $61,874 in U.S. currency, which was then transferred to| ALICIA
MCCOY’s linked Bank of America account ending in 3831.

F, Google Records

61. In September 2018, Google provided information to case agents for email account

jason.cka23@gmail.com. The account had the following information:
a. Name: Jason Arnold

b. Status: Enabled

e

Login events from IP: 98.165.31.245
d. Created on: 3/20/2011

e. SMS: +14805705759
62. The records showed dozens of login events from IP 98.165.31.245 between April 18,
2018 and August 23, 2018. This is the same IP address associated with USPS login events

described above.

G. Bank Records

i
1
5
|
t
i
j
t

19

 
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 21 of 27

63. In September 2018, Wells Fargo provided information to case agents for the bank
account listed on ARNOLD’s Coinbase account. A review of the records for account ending in

2424 showed the following account opening information:
a. Name: Jason K Arnold;

b. Street/mailing address: 1411 S Cholla Place, Chandler, AZ (ARNOLD
RESIDENCE);

c. Current Employer: Damaged Ink;
d. Debit Card: ending in 5712 |
|

64, Analysis of the Wells Fargo records showed the following:

a. Between on or about May 6, 2018 and on or about July 31, 2018, ARNOLD’s had
purchases and debited items from USPS totaling over $12,800; |

b. A Coinbase.com electronic deposit on May 23, 2018 for approximately $3,187
(which corresponds to first undercover purchase of heroin from

SICKNESSVERSION2 on May 23, 2018).

H. Surveillance |

65. On December 28, 2018, case agents conducted surveillance at the Chandler Andersen
Springs Post Office. At approximately 1:09 PM, case agents saw SUBJECT VEHICLE 1 arrive
at the post office. A female, later identified as ALICIA MCCOY, exited the driver side of the
vehicle and went inside the post office. Case agents followed her inside. When she got to the
clerk, ALICIA MCCOY asked for ten Priority Mail stamps and twenty Express Mail stamps for
a total purchase of $561 .00. After the purchase, ALICIA MCCOY retumed to SUBJECT
VEHICLE 1 and case agents observed her put on blue latex gloves. She stayed in SUBJECT
VEHICLE 1 for approximately six minutes and appeared to place items in the envelopes. She

eventually left the post office parking lot and then circled back to enter the drive-thru [ane for the
, 20

 

 
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 22 of 27

blue collection box drop-off. Case agents watched her as she stuffed Express Mail envelopes
into the blue collection box. She was still wearing the blue latex gloves. A US Postal Employee
at the same Post Office then pulled the mail from the blue collection box and found several
Express Mail envelopes which listed return names such as “SWEET TOOTH” and “CHRIS’S
CANDY’S.”

66. Case agents conducted surveillance at The Aloha Motel, located at 445 North Arizona
Avenue, Chandler, Arizona (the “ALOHA MOTEL”), and observed SUBJECT VEHICLE lin
the parking lot on of the motel December 31, 2018; January 2, 2019; January 3, 2019; January 4
2019; and January 7, 2019. In addition, case agents observed WHITE entering and exiting the
ALOHA MOTEL on several occasions. Based on surveillance, case agents believe that WHITE
is residing in Room 44 of the ALOHA MOTEL. :

67. On or about January 11, 2019, case agents conducted surveillance at the ALOHA
MOTEL and observed a 1957 dark in color Chevrolet Bel Air, Arizona license plate HV HHAQ,
bearing VIN VC57L108570 (referred to hereafter as “SUBJECT VEHICLE 3”) in the parking
lot. SUBJECT VEHICLE 3 is owned by ARNOLD. In an Instagram post by ARNOLD on or
about December 15, 2018, ARNOLD stated that he had purchased SUBJECT VEHICLE 3.
Arizona registration records show that the vehicle was registered to Donna Lee Baxstrom and

that she had filed an ‘“cowner notice of sale.”

68. On or about January 16, 2019, case agents conducted surveillance at the ALOHA
MOTEL and observed SUBJECT VEHICLE 1 and a 2010 dark color Dodge Challenger, Arizona
license plate CHW4254, bearing VIN 2B3CJSDT1AH220600 (referred to hereafter as
“SUBJECT VEHICLE 2”) parked next to each other directly in front of the ALOHA MOTEL.
In addition, case agents observed ARNOLD exit SUBJECT VEHICLE 2 and enter the ALOHA
MOTEL with WHITE. SUBJECT VEHICLE 2 is registered to JASON ARNOLD. _

69. On or about January 31, 2019, case agents observed WHITE arrive at the ARNOLD
RESIDENCE in an Audi matching the description of a 2008 dark in color Audi A6, Utah license
plate L243D, bearing VIN WAUAH74F08N1 46527 (referred to hereafter as “SUBJECT
VEHCLE 4”). WHITE exited the driver side door while an unknown male exited the passenger
side door. The unknown male walked into the residence. WHITE went to the trunk of the

vehicle and took out a piece of luggage and a duffel bag and walked inside the ARNOLD
21 !

 
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 23 of 27

RESIDENCE. Soon after, SUBJECT VEHICLE 1 arrived and WHITE walked over to
SUBJECT VECHILE 1 (which was then out of view to case agents). SUBJECT VEHICLE 1
then departed and WHITE appeared to have left the vehicle.

70. On or about February 1, 2019, SUBJECT VEHILCE 1 was at the Aloha Motel parked
near the ALOHA MOTEL. |

71. On or about February 4, 2019, case agents observed a 2008 dark in color Audi Aé with
VIN number WAUAH74F08N146527 (SUBJECT VEHICLE 4) at the Aloha Motel parked near
the ALOHA MOTEL. SUBJECT VEHICLE 4 is registered to DAVID WHITE.

72. On or about February 4, 2019, case agents observed SUBJECT VEHICLE 4 parked on
the street in front of the ARNOLD RESIDENCE. ARN OLD was observed entering the
passenger side of SUBJECT VEHICLE 4. WHITE was the driver of the vehicle. SUBJ ECT
VEHICLE 2 was parked across the street from the ARNOLD RESIDENCE. :

73. On or about February 5, 2019, case agents observed SUBJECT VEHICLE 4 parked at
the Aloha Motel near the ALOHA MOTEL. |

74. On or about February 5, 2019, at approximately 10:30 a.m., case agents observed
SUBJECT VEHICLE 4 arrive at the ARNOLD RESIDENCE and park:across the street. A
person matching the description of WHITE exited SUBJECT VEHICLE 4 and walked in the
front door of the ARNOLD RESIDENCE. |

75. On or about February 5, 2019, at approximately 12:15 p.m., case agents initiated
physical surveillance at the ARNOLD RESIDENCE. At approximately 12:54 p.m., WHITE
exited the ARNOLD RESIDENCE holding paper, mail, or documents, and keys. WHITE
walked to SUBJECT VEHICLE 4 and deposited the papers inside. WHITE retrieved papers
from the passenger area and placed them in the trunk of SUBJECT VEHICLE 4. At
approximately 1:00 p.m., ARNOLD exited the ARNOLD RESIDENCE and entered SUBJECT
VEHICLE 2 and departed the area. WHITE then entered SUBJECT VEHICLE 4 and departed

the area.

22

 
 

Case 2:19-cr-00043-MCE Document 1. Filed 02/15/19 Page 24 of 27

76. On or about February 5, 2019, at approximately 1:00 p.m., case agents observed
ARNOLD driving subject VEHICLE 2 and WHITE driving SUBJECT VEHICLE 4. Both
vehicles were driving in tandem and arrived at the US post office located at 1900 W Carla Vista
Drive, Chandler, Arizona. At approximately 1:09, case agents observed SUBJECT VEHICLE 2? -
at the blue delivery bins outside the post office; around the same time ARNOLD deposited
parcels in to the blue bins SUBJECT VEHICLE 2 then exited the drop bin lane and, parked
horizontally in front of the post office building. At this time, SUBJECT VEHICLE 4 parked ina
space behind SUBJECT VEHICLE 2 and WHITE exited SUBJECT VEHICLE 4. WHITE then

entered the post office. |

77. Approximately one to two minutes later, WHITE exited the post office with multiple
USPS parcels and entered SUBJ ECT VEHICLE 4. At approximately 1:13 p.m., WHITE
(driving SUBJECT VEHICLE 4) and ARNOLD (driving SUBJECT VEHICLE 2) departed the

post office in tandem.

78. On or about February 5, 2019, USPIS confirmed that 10 USPS Express pares an and one
USPS Priority parcel matching the characteristics of the previous parcels sentby olive ry) UP
SICKNESSVERSION2 had been dropped in the blue USPS bins outside at the post 0 office
described above.

I. December 26, 2018 ARNOLD and WHITE Contact with Law Enforcement |

79. On December 26, 2018, while driving SUBJECT VEHICLE 3, ARNOLD was pulled
over by Mesa Police Department detectives and other officers. The police were respdnding toa
shots fired call made near an apartment complex in Mesa, Arizona. One of the detectives
observed a person matching the description of the suspect who had fired the weapons!as a back
seat passenger in SUBJECT VEHICLE 3. The officers ordered all occupants to exit the vehicle.
ARNOLD was the driver of SUBJECT VEHICLE 3 and WHITE was the front seat passenger.

80. One of the officers conducted a pat-down of WHITE because of the initial call of shots .
fired and the weapon having not been located. WHITE consented to a search of his front pant
pocket. In WHITE’s front left pocket, the officer located approximately $4,000 in cash, a plastic
baggie with “420” written on it containing a black brownish tar substance appearing to be heroin,
and another plastic baggie containing a brownish powder substance appearing to be heroin,

WHITE told the officer that the large amount of cash was proceeds from buying and selling cars
23

 
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 25 of 27

with ARNOLD. The substances in the baggies field tested positive for heroin. The total amount
of heroin was approximately 6.3 grams. Arresting officers also found on ARNOLD
approximately 1.8 grams of a substance that field tested positive for heroin and approximately
$4,343 in cash. WHITE and ARNOLD were arrested on scene. They have since been released

from police custody.

VI. REQUEST FOR SEALING
|

81. Finally, your affiant respectfully requests that this Court issue an order restricting, until
further order of the Court, this case, to include, the Application and Arrest Warrants. I believe
that restricting these documents are necessary to protect the identity of cooperating individuals,
because the items and information to be seized are relevant to an ongoing investigation into a
criminal organization, and not all of the targets of this investigation will be searched at this time.
Based upon my training and experience, your affiant has learned that online criminals actively
search for criminal Affidavits and Arrest Warrants via the Internet and disseminate them to
others actively seeking out information over the Web and other sources concerning law
enforcement activity in this arena. Accordingly, premature disclosure of the contents of this
Affidavit and related documents may have a significant and negative impact on the cbntinuing

investigation and may severely jeopardize its effectiveness.

 

Vil. CONCLUSION

82. Based on the facts set forth in this Affidavit, I believe there is probable cause that
JASON ARNOLD, DAVID WHITE, and ALICIA MCCOY have committed the crimes of 21
U.S.C. § 841(a)(1) (Distribution of a Controlled Substance) and 21 U.S.C. § 846 (Conspiracy to
Distribute a Controlled Substance). Accordingly, I respectfully request the issuance of arrest
warrants for JASON ARNOLD, DAVID WHITE, and ALICIA MCCOY. |

I swear, under the penalty of perjury, that the foregoing information is true and correct to

the best of my knowledge, information, and belief.

24

 
 

 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 26 of 27

Respectfully submitted,

SA Nat m. a

SA Daniel M Bryant
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on: ZT) / La
ene ge ue

The Honorable Carolyn K. Delaney
UNITED STATES MAGISTRATE JUDGE

Approved as to Fo

 
 
 

 

 

tant B. Rabenn
Assistant U.S. Attorney

 

25

 

 
 

Case 2:19-cr-00043-MCE Document1 Filed 02/15/19 Page 27 of 27

/s/ GBR
AUSA INITIALS

PENALTY SLIP FOR CRIMINAL COMPLAINT |

DEFENDANTS: JASON ARNOLD
DAVID WHITE
ALICIA MCCOY

COUNT ONE (all defendants):

1
1
|
i

VIOLATION: 21 U.S.C. §§ 846 and 841(a) (1), 841(b) (1) (Cc)

~- Conspiracy to Distribute a Controlled
Substance
PENALTY : Up to 20 years imprisonment

Up. to $1,000,000 fine

Mandatory 3 years supervised release ,

Forfeiture |
|

COUNT TWO (all defendants) :

VIOLATION: 21 U.S.C. § 841(a) (1) & (b) (1) (Cc) -
Distribution of a Controlled Substance

PENALTY : Up to 20 years imprisonment
Up to $1,000,000 fine
Mandatory 3 years supervised release
Forfeiture

 
